DETAILED ACTION – Response to After Final Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	The amendment filed Oct. 19, 2021 has been entered, and the amendment is sufficient for the Examiner to withdraw the objection to claim 2.
Claim Rejections - 35 USC § 112
	There are no current rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy) as applied to claim 1 above, and further in view of Rao et al. (US 2016/0074865) and Sakose (US 2006/0112729).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy) as applied to claims 1 and 17 above, and further in view of Allen et al. (US 2017/0349474 – hereinafter Allen).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy) as applied to claims 1 and 17 above, and further in view of Sudo et al. (US 2014/0358270 – hereinafter Sudo) and Geisel (US 2010/0319400).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinks et al. (US 2003/0029849 – hereinafter Trinks) in view of Risch et al. (US 2015/0114043) and Auroy et al. (WO2008104688 – hereinafter Auroy) as applied to claims 1 and 17 above, and further in view of Allen et al. (US 2017/0349474 – hereinafter Allen) as applied to claim 18 above, and further in view of Sudo et al. (US 2014/0358270 – hereinafter Sudo) and Geisel (US 2010/0319400).
Response to Arguments
Applicant's arguments filed Oct. 19, 2021 have been fully considered but they are not persuasive. 
Applicant, on pg. 7 of 10 of the after amendment, argues Claim 1 not only calls for a plurality of markings applied to the glass tube semi-finished product, but explicitly links other claim features that specify the markings to each of the plurality of markings, then Applicant asserts the office action fails to address each of these claimed features, particularly in the context of a plurality of markings.  Applicant addresses the failure of the office action as failing to address a list claimed features (pg. 8 of Remarks) by the following specific arguments.
Applicant argues Trinks would prevent a finding of obviousness by arguing Trinks merely teaches that defects can be marked ([0030]) and that other markings are possible. 
Regarding the Trinks merely teaches defects can be marked, this argument is not persuasive.  It should be noted teachings in a reference are not limited to a specific example.  As stated in the rejection of claim 1 above, Trinks clearly discloses other types of markings and the markings are not limited to mark defects.  Trinks ([0059]) and Fig. 3) discloses marks produced can be seen on the glass tube semi-finished product (“glass tubing product 13”) and a hollow glass product (“product 14”).  Trinks while discussing defects, does provide applicable teachings for a marking including a plurality of marks and clearly, markings seen on the glass tube semi-finished product and a hollow glass product, the markings are marked at constant intervals that correspond to a length of the hollow glass product.
 Applicant argues this disclosure in no way suggests that for each of the markings (if there are plural markings) all of the above recited claim features are fulfilled.  Instead, Trinks purposefully teaches different types of marking.  This suggests that the different marking would have different characteristics.  
In particular, Trinks fails to suggest that each of a plurality of marking is applied at uniform intervals that correspond to a length of the hollow glass product and that is readable on the hollow glass 
In the rejection, the Examiner stated Trinks fails to explicitly state the marking is a plurality of markings.  The Examiner at this point is beginning to build the case for a plurality of markings that can also be interpreted as a plurality of markings, which can be interpreted to include a mark with a plurality of markings, such as points, strokes, lines, or patterns, and plurality of markings marked at constant intervals that correspond to a length of the hollow glass product.  The Examiner points to a teaching by Trinks that a points, strokes, lines, or patterns as a marking that is also a plurality of markings and a teaching by Trinks where Trinks ([0059]) discloses marks produced can be seen on the glass tubing product (13) (glass tube semi-finished product) and on products, which have been subsequently processed, e.g. ampoules (corresponding to a hollow glass product).  Trinks teaches a mark can be a plurality of markings and a mark can be seen on the glass tube semi-finished product (“glass tubing product 13”) and on products (“post treatment 14”).  Fig. 3 shows “glass tubing product 13” this clearly suggests marks at constant intervals that correspond to a length of the hollow glass product.  
The Examiner maintains the combination of Trinks and a person having ordinary skill in the art a plurality of markings that include features of a marking, where a marking can include a plurality of markings (strokes, lines, patterns, etc.) and marks (corresponding to a plurality of markings) at constant intervals that correspond to a length of the hollow glass product.
Applicant then argues Trinks clearly and unequivocally teaches that the markings comprise different types of information (if they include any information at all and are not merely decorative patterns), and the claim features according to which each of the plurality of markings comprises certain information (further defined in claim 1) regarding tube-specific production data of the glass tube semi-finished product is thus not at all rendered obvious by Trinks, and then claims Trinks teaches .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is a combination of Trinks in view of Risch and Auroy to provide for a combination of the claimed features argued above.  The Examiner maintains it is the combination of Trinks, Risch, and Auroy that provides for the method of claim 1.  
Applicant fails to explicitly state the contradictory finding Applicant is relying, the Examiner assumes Applicant is referencing [0059] and [0062] as the contradictory findings.  As stated in the rejection of claim 1 above, the Examiner relied upon the disclosure of Trinks ([0059]) where marks produced can be seen on the glass tubing product (13) (glass tube semi-finished product) and on products, which have been subsequently processed, e.g. ampoules (corresponding to a hollow glass product).  The remaining paragraph on Trinks does not each away from the plurality of markings comprises certain information.  If the marks can be seen with the naked eye, it would be obvious to a person having ordinary skill in the art, the mark, which may include a plurality of markings, provide information since it can be seen with the naked eye.  Further, Trinks [0062] discloses trademarks, logos, product requisites or any other markings, for production monitoring purposes, for example also does not teach away from the plurality of markings comprise certain information.  
Applicant further argues claim 5 depends from claim 1 and recited that each of the plurality of markings are marked during a separation of the glass tube semi-finished product from a glass tube strand.  Applicant argues Trinks has been misinterpreted by the Examiner.  Fig. 3 of Trinks explicitly not during the subsequent separation of the glass tube, but instead significantly before the separation (between 12 and 13).  
This argument is not persuasive.  Based on Fig. 3 and [0054] of Trinks, and the disclosure by Trinks ([0054]) glass material 1 continuously falls and that drawn glass material is subdivided into tubes 13,  Trinks is clearly illustrating a continuous product process.  With a continuous process, while the location of marking is clearly upstream of the separation (between 12 and 13), since Trinks ([0054]) clearly illustrates a continuous process including drawing, marking, and separating, it would be obvious to a person having ordinary skill in the art, each of the plurality of markings are marked during separation of the glass tube semi-finished from a glass tube strand.
Applicant further argues the Office Action’s interpretation would contradict the actual teaching of Trinks to which markings are generated in the region of respective defects.  This argument is not persuasive.  It should be noted teachings in a reference are not limited to a specific example.  As stated in the rejection of claim 1 above, Trinks clearly discloses other types of markings and the markings are not limited to mark defects.  
Therefore, for the reasons stated above, the Examiner maintains the rejection of claims 1 and 5.  The arguments against the remaining dependent claims hinge upon the arguments of claim 1 above, and therefore, for the same reasons stated above, the Examiner maintains all of the remaining rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741